DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sheri Higgins on 05/10/2022.

The application has been amended as follows: 
In the Claims:
1.	(Currently Amended)		A zonal isolation device comprising:
a top slip;
a top slip prop in engagement with the top slip, wherein the top slip prop comprises  a first terminal end and a second internal end, and wherein the [[upper]] first terminal end of the top slip prop comprises a ball seat;
a bottom slip;
a bottom slip prop in engagement with the bottom slip, wherein the bottom slip prop comprises  a first terminal end and a second internal end;
a packer element positioned between the [[bottom]] second internal end of the top slip prop and the [[upper]] second internal end of the bottom slip prop, wherein movement of the top slip prop and the bottom slip prop towards each other causes the packer element to expand into engagement with an inner diameter of a tubing string;
an inner mandrel, wherein the inner mandrel is removable from the zonal isolation device after engagement of the packer element with the inner diameter of the tubing string; and
a ball, wherein the ball is seated onto the ball seat of the [[upper]] first terminal end of the top slip prop.

10.	(Currently Amended)	A method of isolating a zone of a subterranean formation comprising:
setting an isolation device within a tubing string at a desired location comprising:
mechanically actuating a top slip and a bottom slip into engagement with an inner diameter of the tubing string; and
causing movement of a top slip prop and a bottom slip prop towards each other, wherein the movement causes a packer element located between a [[bottom]] second internal end of the top slip prop and [[an upper]] a second internal end of the bottom slip prop to become engaged with the inner diameter of the tubing string;
removing an inner mandrel of the isolation device after setting the isolation device within the tubing string at the desired location; and
causing a ball to seat onto a ball seat located on [[an upper]] a first terminal end of the top slip prop.

20.	(Currently Amended)	The method according to Claim 10, wherein the ball has a larger outer diameter than the inner diameter of the ball seat located at the [[upper]] first terminal end of the top slip prop.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 10, the claims recite a zonal isolation packer which includes top and bottom slips and slip props around a packing element, wherein the top slip prop includes a ball seat at the upper terminal end.  While packer systems having the slip/prop structures are known (see Crump, 2018/0230765), such references do not utilize uphole terminal end ball valves (as evidences by the ball captures structures being internal to the prop in Crump).  Additionally, it would not have been obvious for one having ordinary skill to modify such a packer system to include the upper end ball seat without substantial redesign (noting that the function of such seats in Crump are designed to allow for specific surface engagement) and would require an improper degree of hindsight reasoning.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676